Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 13, 22-23, 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cammisa et al. (2010/0241170).
With respect to claims 1, 25, 26, Cammisa discloses an implant receiver (100) comprising  a member (120) comprising a proximal portion (140) and a distal portion (130) removably coupled to the proximal portion, the proximal portion (140) including an inner surface (147, 150,160) and an outer surface (142, 180,190) the inner surface defining an implant cavity (147), the implant cavity being configured for disposal of a spinal implant (30) the distal portion defining an aperture (134,150)  configured for disposal of a crown (220) such that a surface (222) of the crown defines a portion of the implant cavity, as best seen in at least FIG.9, and a cap (320) including a mating surface (250,251,253,260,) connectable with the outer surface, as best seen in FIG.9, such that the cap is fixed with the member (130) and the implant (30) is movable relative to the inner surface, as set forth in paras[0046-0052].
With respect to claim 5, Cammisa discloses wherein the mating surface includes an inner circumferential projection that defines a groove configured for disposal of the outer surface, as best seen in FIG.9.

With respect to claim 13, Cammisa discloses wherein the inner surface includes spaced apart arms (180), the arms and the surface (222) of the crown (220) defining an arcuate, transverse channel (147) of the implant cavity, the channel (147) being configured from disposal of the implant (30).
With respect to claims 22-23,  Cammisa discloses wherein the proximal portion (140) includes a first body and first flange (144) as set forth in para[0036], extending from a distal end of the first body, the distal portion (130) including a second flange (152) extending from a proximal end of the second body, the proximal portion being coupled to the distal portion such that the second flange is disposed within a cavity defined by the first flange, as best seen in FIG.3.
With respect to claim 27, Cammisa discloses wherein the bottom surface of the crown defines a cavity (227) configured for disposal of a head of a screw shaft, as set forth in para[0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammisa et al. (2010/0241170).
With respect to claim 3, it is noted that Cammisa does not teach of the range the coefficient of friction from about 0.04 to about 0.8, as claimed by applicant. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cammisa to reach the optimum range, since it has been held that where the general .
Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammisa et al. (2010/0241170) in view of Agarwal et al. (10,478,239).
With respect to claims 2 and 4 it is noted that Cammisa fails to teach of a member including a polymer and a mating surface including a threaded surface engageable with the outer surface, as claimed by applicant. However, in similar art, Agarwal, as set forth in column 4, line 44 and column 5, line 54, and as best seen in FIG.2, provides the evidences of the use of polymer and threaded surface to produce a control compliance that reduces a localized yielding of a bone material away from the threaded shank portion caused by loads applied to the rod.
Therefore, given the teaching of Agarwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cammisa, as taught by Agarwal, to produce a control compliance that reduces a localized yielding of a bone material away from the threaded shank portion caused by loads applied to the rod.

Claims 7-10, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammisa, et al. (2010/0241170) in view of Errico et al (5,667,508).
It is noted that Agarwal teaches all the limitations, except for the cap is expandable and includes slots; as claimed by applicant. However, in similar art. Errico, as set forth in column 6, lines 40-67, column 7, lines 1-4 and as best seen in FIGS.5A,5B, provides the evidences of the use of a cap (120) that is expandable and includes slots (231) equidistantly spaced radially to prevent loosening or detaching of the rod.
.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammisa (2010/0241170) in view of Jackson et al. (2018/0168697).
With respect to claims 21, and 24, it is noted that Cammisa discloses all the limitations, except for the implant comprising a retaining ring disposed in the groove to couple the proximal portion to the distal portion, as claimed by applicant. However, in similar art, Jackson, as set forth in para[0160] discloses a receiver with proximal portion comprising a proximal groove (148) and a distal portion having a distal groove (224) and a retaining ring (190) disposed in the grooves to prevent or restrain the proximal portion and the distal portion from distally  or proximally displacing.
Therefore, given the teaching of Jackson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cammisa, as taught by Jackson, by incorporating grooves in the proximal portion and distal portion and a retaining ring to prevent or restrain the proximal and distal portion from distally or proximally displacing.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-10, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 2, 2021